     Case 2:18-cv-01291-GMN-CWH Document 37 Filed 01/08/19 Page 1 of 3



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
 3    3800 Howard Hughes Parkway, Suite 500
      Las Vegas, Nevada 89169
 4    E-mail: jthompson@clarkhill.com
      Telephone: (702) 862-8300
 5    Facsimile: (702) 862-8400
 6
                                 IN THE UNITED STATES DISTRICT COURT
 7                                    FOR THE DISTRICT OF NEVADA
 8    LEON HARRIS, JR.,                                           Case No.: 2:18-cv-01291-GMN-CWH
 9
                                  Plaintiff,                      MOTION FOR CHANGE OF
10
                                                                  ATTORNEY DESIGNATION
             v.
11
12    EXPERIAN INFORMATION SOLUTIONS,
      INC.; EQUIFAX INFORMATION SERVICES
13    LLC; TRANS UNION LLC; AND ARVEST
      CENTRAL MORTGAGE COMPANY,
14
15                                Defendants.

16           TO THE HONORABLE COURT, AND TO ALL PARTIES AND THEIR
17    RESPECTIVE ATTORNEYS OF RECORD:
18
             PLEASE TAKE NOTICE that Nicholas M. Wieczorek, Esq. from the firm Clark Hill,
19
      PLLC is no longer associated with the above-captioned matter and should be removed from all
20
      further notices. The Clark Hill attorney to be noticed for all further filings and hearings is:
21
22           JEREMY J. THOMPSON, Nevada Bar No. 12503
23           E-mail: jthompson@clarkhill.com
24
             Dated this 8th day of January, 2019.
25                                                   CLARK HILL PLLC
26
                                                     By: /s/ JEREMY J. THOMPSON
27                Jan 09, 2019                       JEREMY J. THOMPSON
                                                     Nevada Bar No. 12503
28                                                   3800 Howard Hughes Parkway, Suite 500
                                                     Las Vegas, Nevada 89169



                                                    Page 1 of 3
     Case 2:18-cv-01291-GMN-CWH Document 37 Filed 01/08/19 Page 2 of 3



 1         IT IS SO ORDERED.
 2    DATED: ______________             ________________________________
                                        UNTIED STATES DISTRICT JUDGE
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                       Page 2 of 3
     Case 2:18-cv-01291-GMN-CWH Document 37 Filed 01/08/19 Page 3 of 3



 1                                       PROOF OF SERVICE
 2           Pursuant to LR 5-1, I hereby certify that on January 8, 2019, service of the following:
 3    Motion for Change of Attorney Designation was served to all noticed parties via ECF.
 4           I declare under the penalty of perjury under the laws of the State of Nevada that the
 5    foregoing is a true and correct statement and that this Certificate was executed on the
 6    aforementioned date above.
 7
                                                          /s/ Nancy Rodriguez
 8                                                        Nancy Rodriguez
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                Page 3 of 3
